Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tricia Liu (Reg. No. 64,486) on 6/24/2022.

The application has been amended as follows: 

(Currently amended) A boot method for an electronic device having an application processor, a control chip, a power management chip and a feedback component including a vibration motor sensing a boot signal, the method comprising:
	
acquiring [[a]] the boot signal by the power management chip from the vibration motor;
based on the boot signal, performing a booting process by the power management chip; and
based on the boot signal, generating a feedback to indicate the booting process by the feedback component;
wherein the control chip reads a vibration waveform in its own memory according to the boot signal, and drives the vibration motor to vibrate according to the vibration waveform, wherein the memory is a non-volatile memory such that the vibration waveform is not lost in a low power mode, and the vibration waveform is pre-written or written to the nonvolatile memory, and the control chip is not directly connected to the application processor, rather is directly connected to at least one battery and the feedback component is directly connected to at least one battery, not via the power management chip, to operate in [[a]] the low power mode to enable the booting process and generating the feedback respectively, in response to the electronic device being in a power off state. 

(Cancelled) 

(Cancelled) 

(Cancelled)

(Original) The boot method according to claim 1, wherein:
the electronic device further includes a pressure sensing component; and
the pressure sensing component acquires the boot signal.

(Original) The boot method according to claim 5, wherein:
the pressure sensing component operates in the low power mode to acquire a sensing unit value at a first frequency and, in response to the electronic device being in the power off state, the pressure sensing component directly obtains power from the battery to support the pressure sensing component to operate in the low power mode;
after the sensing unit value obtained at the first frequency satisfies a predetermined condition, the pressure sensing component switches to a normal operational mode, obtains a sensing unit value at a second frequency and processing the sensing unit value to determine the boot signal.

(Original) The boot method according to claim 5, wherein performing the booting process includes: 
controlling, by the power management chip, an application processor to be powered on to enable the application processor to activate at least one functional component, wherein the at least one functional component is different from the feedback component or the pressure sensing component.

(Cancelled) 

(Currently amended) An electronic device, comprising:
a power management chip for acquiring a boot signal and, based on the boot signal, performing a booting process;
a feedback component for, based on the boot signal, generating a feedback provided to the boot signal to indicate the booting process, the feedback component including a vibration motor sensing the boot signal; and

 a control chip for reading a vibration waveform in its own memory according to the boot signal, and drives the vibration motor to vibrate according to the vibration waveform, wherein the memory is a non-volatile memory such that the vibration waveform is not lost in a low power mode, and the vibration waveform is pre-written or written to the nonvolatile memory, and
wherein the control chip is not directly connected to the application processor, rather is directly connected to at least one battery and the feedback component is directly connected to at least one battery, not via the power management chip, to operate in [[a]] the low power mode to enable the booting process and generating the feedback respectively, in response to the electronic device being in a power off state. 

(Cancelled) 

(Cancelled)  


(Currently amended) The electronic device according to claim [[11]] 9, further comprising:
a pressure sensing component, the pressure sensing component acquires the boot signal.

(Original) The electronic device according to claim 12, wherein:
the pressure sensing component operates in the low power mode to acquire a sensing unit value at a first frequency and, in response to the electronic device being in the power off state, the pressure sensing component directly obtains power from the battery to support the pressure sensing component to operate in the low power mode;
after the sensing unit value obtained at the first frequency satisfies a predetermined condition, the pressure sensing component switches to a normal operational mode, obtains a sensing unit value at a second frequency and processing the sensing unit value to determine the boot signal.

(Original) The electronic device according to claim 12, wherein: 
the power management chip controls an application processor to be powered on to enable the application processor to activate at least one functional component, wherein the at least one functional component is different from the feedback component or the pressure sensing component.

(Cancelled) 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
LEE et al. (United States Patent Application Publication US 2010/0229117) teaches a portable device to display information during the booting. However, LEE does not teach that the feedback component including a vibration motor sensing a boot signal is directly connected to at least one battery.
KIM (United States Patent Application Publication US 2009/0119527) teaches portable computer with an embedded controller connected directly to a battery. However, KIM does not teach that the feedback component including a vibration motor sensing a boot signal is directly connected to at least one battery.
Aji (United States Patent Application Publication US 2017/0161676) teaches an inventory management device with a vibration sensor to generate vibration signal that corresponds to a vibration of the container, which is directly connected to the battery. However, Aji does not teach that the control chip is not directly connected to the application processor, rather is directly connected to at least one battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.K./Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187